DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
1.   	Claims 1-21 are allowed.
Reasons for Allowance
2.    	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations [A], [B] and [C] combined, in a semiconductor package having an electromagnetic shielding, as follows:
[A] “a substrate having at least one high-frequency chip (semiconductor chip) on a top surface of the substrate”, “a first ground ring (ground ring), on the top surface of the substrate, surrounding the high-frequency chip (semiconductor chip); a first metal-post reinforced glue wall (metal-post reinforced glue wall) disposed on the first ground ring (ground ring), surrounding the high-frequency chip (semiconductor chip)”
[B] “a molding compound covering at least the high-frequency chip” or “a molding compound disposed only inside the metal-post reinforced glue wall and covering the at least semiconductor chip”
[C] “the first metal-post reinforced glue wall (metal-post reinforced glue wall) comprises a magnetic or magnetizable filler so as to form an active electro-magnetic compatibility (EMC) shielding.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663. The examiner can normally be reached on 10:30AM-8:30PM. 		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/NITIN PAREKH/
Primary Examiner, Art Unit 2811